DALLAS, Circuit Judge.
This is au appeal from an order denying a motion to dissolve a preliminary injunction restraining the appellants from infringing two patents (Nos. 291,781 and 291,785) issued to Augustus Schultz on January 8, 1881, for a process for (.awing hides and skins. The validity of these patents was earnestly assailed before this court in the case of Tannage Patent Co. v. Zahn, 17 C. C. A. 552, 70 Fed. 1003. They were then sustained, and we have now no doubt that this was rightly done. That litigation seems to have been observed with much interest by those engaged in the business concerned, and it is quite evident that some of them are not: disposed to abide by its result. But we think it should be regarded as a finality until sufficient reason for departing from it shall have been made to plainly appear, and that the appellee should not, upon a motion to dissolve a preliminary injunction, be deprived of the advantage it holds as the owner of a patent adjudged by a court of appeals to be valid, upon anything less than thoroughly convincing additional proofs.
We have examined tbe new evidence adduced in this case, but do not feel called upon on this appeal from an interlocutory order to refer to it in detail. If it had been introduced in the Zahn Case, it would not have induced a different decision. It was all considered by the circuit court, and the patent which seems to have been chiefly relied upon there, and which has been mainly pressed here, was particularly discussed by the learned judge below. We are entirely satisfied with his conclusion. The objection that the plaintiff is not entitled to maintain this suit because it does not itself manufacture; is without force. Its right to sue for the protection of its licensees is unquestionable. The decree is affirmed.